Exhibit LIST OF SUBSIDIARIES DUNCAN ENERGY PARTNERS L.P. as of February 2, 2009 Jurisdiction Direct and Indirect Name of Subsidiary of Formation Effective Ownership Acadian Gas, LLC Delaware 66% Acadian Gas Pipeline System Texas 100% Calcasieu Gas Gathering System Texas 100% Cypress Gas Marketing, LLC Delaware 100% Cypress Gas Pipeline, LLC Delaware 100% DEP OLPGP, LLC Delaware 100% DEP Operating Partnership, L.P. Delaware 100% Enterprise Holding III, L.L.C. Delaware 100% Enterprise GC, L.P. Delaware 66% Enterprise Intrastate L.P. Delaware 51% Enterprise Texas Pipeline LLC Texas 51% (1) Enterprise Lou-Tex Propylene Pipeline L.P. Delaware 66% EvangelineGulfCoast Gas, LLC Delaware 100% MCN Acadian Gas Pipeline, LLC Delaware 100% MCN Pelican Interstate Gas, LLC Delaware 100% Mont Belvieu Caverns, LLC Delaware 66% Neches Pipeline System Texas 100% Pontchartrain Natural Gas System Texas 100% Sabine Propylene Pipeline L.P. Texas 66% South Texas NGL Pipeline LLC Delaware 66% Tejas-Magnolia Energy, LLC Delaware 100% TXO-Acadian Gas Pipeline, LLC Delaware 100% (1) Reflects a 51% voting membership interest.The economic interest of this membership interest includes tiered preference distributions and priority returns.
